Name: Commission Regulation (EC) No 3018/95 of 20 December 1995 introducing management measures for imports of certain bovine animals for the first half of 1996
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  EU finance;  trade;  means of agricultural production
 Date Published: nan

 No L 314/58 PEN ! Official Journal of the European Communities 28 . 12. 95 COMMISSION REGULATION (EC) No 3018/95 of 20 December 1995 introducing management measures for imports of certain bovine animals for the first half of 1996 Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Bulgarian Republic, of the other partQ, and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1275/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other part f), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1276/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Latvia, of the other part (9), and in particular Article 1 thereof, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in parti ­ cular Article 4(3) thereof, Having regard to Council Regulation (EC) No 3491 /93 of 13 December 1993 on certain procedures for applying the Europe Agreements establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3492/93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member Sates, of the one part, and the Republic of Poland, of the other part (3), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3296/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part (4), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3297/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part (*), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3382/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States , of the one part, and Romania, of the other part (6), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3383/94 of 19 December 1994 on certain procedures for applying the Having regard to Council Regulation (EC) No 1277/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Lithu ­ ania, of the other part (10), and in particular Article 1 thereof, Whereas experience gained and forecasts for 1996 show that, in the absence of Community measures, massive imports into the Community of live bovine animals of up to 300 kg are likely to occur, due, in particular, to the economically favourable stock farming conditions existing in certain third countries ; whereas such imports are likely to greatly exceed the traditional annual level of imports and the absorption capacity of the Community market ; whereas, therefore, the beef and veal market would be threatened with serious disturbance endangering, in parti ­ cular, market prices and producers' incomes and making public intervention more difficult ; Whereas, however, it is necessary to take into account the application of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotia ­ tions ; whereas the management meausures provided for (') OJ No L 349, 31 . 12. 1994, p. 105.2j OJ No L 319, 21 . 12. 1993, p. 1 . V) OJ No L 319, 21 . 12. 1993, p. 4. 0 OJ No L 368, 31 . 12. 1994, p. 5. (8) OJ No L 124, 7. 6. 1995, p. 1 . 0 OJ No L 124, 7. 6. 1995, p. 2. H OJ No L 124, 7. 6. 1995, p. 3. ') OJ No L 341 , 30. 12. 1^4, p. 14. ) OJ No L 341 , 30. 12. 1994, p. 17. ') OI No L 368 , 31 . 12. 1994, p. 1 . 28 . 12. 95 EN Official Journal of the European Communities No L 314/59 should therefore be restricted to products from the thrid countries to which the Community grants preferential treatment and which have accepted that the Community take measures to manage the importation of the animals in question ; Whereas the total absorption capacity of the Community market in 1996 is estimated at 425 000 head other than pure bred breedings animals ; whereas, in view of imports planned under certain preferential arrangements for 1996, i.e. 300 500 head under the quota established by the context of the Uruguay Round concerning young male bovine animals weighing 300 kg or less and intended for fattening and under the Europe Agreements concluded with the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, Romania and the Republic of Bulgaria and the agreements on free trade and trade-related measures with the Baltic Republics, 1 24 500 head should be admitted for import at the full rate of import duty in 1996 ; applications from the same operator be submitted in the same Member State ; Whereas steps must be taken to ensure that importers in the new Member States falling within the first category can participate fairly in the allocation of the quantities available ; whereas for those importers, therefore, imports carried out between 1 January 1993 and 31 December 1995 from countries considered third countries depending on the year of importation should be taken into account as reference quantities giving access to the quantities reserved for traditional importers ; Whereas, so as to avoid speculation, access to the quota should be denied to operators no longer carrying out an activity in the beef and veal sector on 1 January 1996 ; Whereas the quota in question should be managed using import licences ; whereas to this end rules should be set on submission of applications and the information to be given on applications and licences, by way of derogation, if necessary, from certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for application of the system of import and export licences and advance-fixing certificates for agricultural products ('), as last amended by Regulation (EC) No 2137/95 (2), and of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (3), as amended by Regulation (EC) No 2856/95 (4), whereas it should moreover be stipulated that licences are to be issued following a reflection period and where necessary with a flat-rate percentage reduction applied ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Whereas it is planned to extend the autonomous measures applied in 1995 ; whereas, pending the entry into force of the extension of these autonomous measures, management measures should be taken and only 50 % of the 124 500 head should be opened for the first half of 1996 with, as countries of origin, the aforementioned countries ; Whereas the Commission will closely monitor develop ­ ments on the beef and veal market so as to be able to react immediately to any changes in the relevant economic criteria ; Whereas, in order to take account to the greatest extent of the traditional structure of the Community veal market, imports should be restricted to animals weighing 80 kg or less : HAS ADOPTED THIS REGULATION : Article 1 Imports into the Community, at the full rate provided for in the Common Customs Tariff of live bovine animals falling within CN codes 0102 90 05, 01029021 , 0102 90 29, 0102 90 41 and 0102 90 49, as referred to in Article 1 ( l)(a) of Council Regulation (EEC) No 805/68 (*), originating in the third countries listed in Annex I, shall be subject to the management measures laid down in this Regulation . Whereas experience shows that limiting imports can give rise to speculative import applications ; whereas, in order to guarantee that the planned measures function correctly, most of the quantities available should be reserved for so-called traditional importers of live bovine animals ; whereas, so as not to introduce rigidity into trade relations in the sector, a second allocation should be made avai ­ lable for opertaors able to show that they are carrying out a genuine activity involving trade in a significant number of animals ; whereas in consideration of this and in order to ensure efficient management, a minimum of 100 animals should be required to have been exported or imported during 1995 by the operators concerned ; whereas a batch of 100 animals in principle constitutes a normal load and whereas experience has shown that the sale or purchase of a single batch is a minimum require ­ ment for a transaction to be considered real and viable ; whereas verification of those criteria requires that all (') OJ No L 331 , 2. 12. 1988 , p. 1 . (2) OJ No L 214, 8 . 9 . 1995, p. 21 . 3 OJ No L 143, 27. 6 . 1995, p. 35. (4) OJ No L 299, 12. 12. 1995, p. 10 . 0 OJ No L 148 , 28 . 6. 1968 , p . 24. No L 314/60 EN Official Journal of the European Communities 28 . 12. 95 2. Any company formed by the manager of companies each having rights under Article 2 (3) shall benefit from the same rights as the companies from which it was formed. Article 4 1 . Applications for the right to import may be presented only in the Member State in which the appli ­ cant is registered within the meaning of Article 2 (2). 2. For the purposes of Article 2 (2) (a), importers shall present the applications for the right to import to the competent authorities together with the proof referred to in Article 2(5) by 12 January 1996, at the latest . After verification of the documents presented, Member States shall forward to the Commission, by 26 January 1996 at the latest, the list of importers who meet the acceptance, showing in particular their names and addresses and the number of animals imported during each of the reference years. 3. For the purposes of Article 2 (2) (b), importers may lodge applications for the right to import until 1 2 January 1996, together with the proof referred to in Article 2 (5). Only one application may be lodged by each applicant. Where the same applicant lodges more than one applica ­ tion, all applications from that person shall be inadmis ­ sible. Applications may not concern a quantity larger than the available quantity. After verification of the documents presented, Member States shall forward to the Commission , by 26 January 1996 at the latest, the list of applications and the quanti ­ ties requested. 4. All notification, including notifications of nil appli ­ cations, shall be made by telex or fax, drawn up on the basis of the models in Annexes II and III in the case where applications have been lodged . Article 2 1 . Import licences for the first half of 1996 may be issued in respect of not more than 62 250 animals falling within CN code 0102 90 05. 2. The quantity referred to in paragraph 1 shall be split into two parts, as follows : (a) the first part equal to 70 %, i.e. 43 575 head, shall be allocated among :  importers from the Community as constituted on 31 December 1994 who can furnish proof of having imported animals falling within CN code 0102 90 05 during 1993, 1994 or 1995 and who are entered in a VAT register of a Member State, and  importers from the new Member States who can furnish proof of having imported animals falling within the abovementioned CN code during 1993, 1994 and 1995 from countries which, depending on the year of import, are for them third countries and who are entered in a VAT register of a Member State ; (b) the second part, equal to 30 %, i.e. 18 675 head, shall be allocated among importers who can furnish proof of having imported and/or exported during 1995 at least 100 live bovine animals falling with CN code 0102 90 apart from those under (a), and who are entered in a VAT register of a Member State . 3 . The 43 575 head shall be allocated among the eligible importers in proportion to their imports of animals within the meaning of Article 2 (2) (a) during 1993 , 1994 and 1995 proven in accordance with para ­ graph 5 . 4. The 18 675 head shall be allocated in proportion to the quantities applied for by the eligible importers. 5 . Proof of import and export shall be provided exclus ­ ively be means of the customs document of release for free circulation or the export document duly stamped by the customs authorities. Member States may accept duly certified copies of the abovementioned documents where the applicant can prove to the satisfaction of the competent authority that he was not able to obtain the original documents. Article 5 1 . The Commission shall decide to what extent appli ­ cations may be accepted. 2. As regards the applications referred to in Article 4 (3), if the quantities in respect of which applications are made exceed the quantities available, the Commission shall reduce the quantities applied for by a fixed percen ­ tage. If the reduction referred to in preceding subparagraph results in a quantity of less than 100 head per application, the allocation shall be by drawing lots, by batches of 100 head, by the Member States concerned. If the remaining quantity is less than 100 head, a single licence shall be issued for that quantity. Article 3 1 . Importers who on 1 January 1996 were no longer engaged in any activity in the beef and veal sector shall not qualify for allocation pursuant to Article 2 (2) (a). 28 . 12. 95 EN Official Journal of the European Communities No L 314/61 Article 6 1 . Imports of the quantities allocated in accordance with Article 5 shall be subject to the presentation of an import licence . 2. Licence applications may be presented only in the Member State in which the applications for the right to import was lodged. 3 . Licence applications and licences shall contain one of the following entries : (a) in section 8 , the indication of the countries referred to in Annex I ; licences shall carry with them an obliga ­ tion to import from one or more of the countries indi ­ cated ; (b) in Section 16, subheading CN 0102 90 05 ; (c) in Section 20 , one of the following :  Reglamento (CE) n ° 3018/95  Forordning (EF) nr. 3018/95  Verordnung (EG) Nr. 3018/95  Kavoviap,6&lt;; (EK) aptS. 3018/95  Regulation (EC) No 3018/95  Reglement (CE) n ° 3018/95  Regolamento (CE) n . 3018/95  Verordening (EG) nr. 3018/95  Regulamento (CE) n ? 3018/95  Asetus (EY) N:o 3018/95  Forordning (EG) nr 3018/95. 4. Licences shall be issued at the request of importers :  from 12 to 16 February 1996 for up to 50 % of the quantities allocated,  from 3 to 24 April 1996 for up to 100 % of the quan ­ tities allocated . The number of animals for which a licence is issued shall be expressed in units. Where necessary, numbers shall be rounded up or down, as the case may be . 5. Import licences shall be valid for 90 days from the date of actual issue. They shall expire, however, on 30 June 1996 at the latest. 6 . Licences issued shall be valid throughout the Community. 7. Article 8 (4) of Regulation (EEC) No 3719/88 shall not apply. Article 7 Not later than three weeks after the importation of the animals specified in this Regulation, the importer shall inform the competent authority which issued the import licence of the number and origin of the imported animals . That authority shall communicate the informa ­ tion in question to the Commission at the beginning of each month . Article 8 The security provided for in Article 4 of Regulation (EC) No 1445/95 shall be lodged when the licence is issued. Article 9 The provisions of Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply subject to the provisions of this Regulation. Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1995. For the Commission Franz FISCHLER Member of the Commission No L 314/62 EN Official Journal of the European Communities 28 . 12. 95 ANNEX I List of third countries  Hungary,  Poland,  Czech Republic ,  Slovakia,  Romania,  Bulgaria,  Lithuania,  Latvia,  Estonia. 28. 12. 95 [ EN 1 Official Journal of the European Communities No L 314/63 ANNEX II EC Fax No : (32 2) 296 60 27/(32 2) 295 36 13 Application of Article 2 (2) (a) of Regulation (EC) No 3018/95 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI D.2  BEEF AND VEAL SECTOR APPLICATIONS FOR IMPORT Date : period : Member State : Serial number Applicant (name and address) Quantity imported (head) Total for the three years\ \ 1993 1994 1995 Total Member State : Fax No : Tel. No : No L 314/64 rENl Official Journal of the European Communities 28 . 12. 95 ANNEX III EC Fax No : (32 2) 296 60 27/(32 2) 295 36 13 Application of Article 2 (2) (b) of Regulation (EC) No 3018/9S COMMISSION OF THE EUROPEAN COMMUNITIES DG VI D.2  BEEF AND VEAL SECTOR APPLICATIONS FOR IMPORT Date : period : Member State : Serial number Applicant (name and address) Quantity (head) Total Member State : Fax No : Tel . No :